Citation Nr: 0024870	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-25 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a thoracic spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from April 1991 to 
March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO).  By January 1994 rating 
decision, the RO granted service connection for disabilities 
of the left hand and thoracic spine and assigned initial 10 
percent ratings for each, effective March 4, 1993.  Also in 
the January 1994 rating decision, the RO denied service 
connection for hearing loss.  By May 1995 rating decision, 
the RO denied service connection for temporomandibular joint 
(TMJ) syndrome and tinnitus.  

The veteran duly appealed the January 1994 and May 1995 
determinations, including the initial ratings assigned by the 
RO for his left hand and thoracic spine disabilities.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In March 
1997, he testified at a Board hearing at the RO, and at that 
time he withdrew the issue of entitlement to an initial 
rating in excess of 10 percent for a left hand disability.  
Accordingly, this issue is no longer on appeal.  See Hamilton 
v. Brown, 4 Vet. App. 528 (1993), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (the Board is without authority to proceed on an 
issue if the veteran indicates that consideration of that 
issue should cease); see also 38 C.F.R. § 20.204 (1999).  

In May 1997, the Board granted service connection for left 
ear hearing loss and tinnitus.  That decision was effectuated 
by December 1997 rating decision in which the RO assigned an 
initial 10 percent rating for tinnitus and a noncompensable 
rating for left ear hearing loss.  The record contains no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of compensation level or effective date 
for these disabilities; thus, those issues are not now in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997). 

Also in May 1997, the Board remanded the issues of 
entitlement to service connection for TMJ syndrome and an 
initial rating in excess of 10 percent for a thoracic spine 
disability for additional development of the evidence.  While 
the matter was in remand status, by November 1998 rating 
decision, the RO granted service connection for TMJ syndrome 
and assigned an initial 10 percent rating thereto, effective 
May 12, 1994.  The grant of service connection for this 
disability constitutes a full award of the benefit sought on 
appeal with respect to that issue.  Grantham, 114 F.3d at 
1158.  

In February 1999, the veteran initiated an appeal of the 
down-stream element of compensation level for his TMJ 
syndrome.  In his notice of disagreement, he indicated that 
he was seeking entitlement to a 20 percent rating for TMJ 
syndrome.  Thereafter, by April 2000 rating decision, the RO 
increased the initial rating for the veteran's TMJ syndrome 
to 20 percent, effective May 12, 1994.  As the veteran 
limited his appeal to entitlement to a 20 percent rating, and 
because he has not submitted further argument on this matter, 
the issue of entitlement to a rating in excess of 20 percent 
for TMJ syndrome is not currently in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In view of the procedural 
history set forth above, the only issue remaining for 
appellate consideration is entitlement to an initial rating 
in excess of 10 percent for a thoracic spine disability.


FINDING OF FACT

Since the award of service connection, the veteran's thoracic 
spine disability has been manifested by limited motion, pain, 
and decreased functional ability; the credible, probative 
evidence does not show his service-connected thoracic spine 
disability includes residuals of a fractured vertebra, is 
manifested by ankylosis or intervertebral disc syndrome, or 
marked interference with employment or frequent periods of 
hospitalization to render impractical the application of 
regular schedular standards.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
thoracic spine disability have not been met at any time since 
the effective date of the award of service connection for 
that disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in March 
1992, he underwent an orthopedic consultation at which he 
complained of low thoracic back pain since a lifting injury 2 
1/2 months prior.  X-ray films of the thoracic and lumbar 
segments of the spine were interpreted to be 
"unremarkable," showing only very mild right convex 
scoliosis, but no fracture or degenerative joint disease.  
The assessment was rule out herniated nucleus pulposus.  On 
follow-up examination in April 1992, there was some mid 
thoracic tenderness to deep palpation, motor strength was 
5/5, sensory examination showed no deficits, and reflexes 
were 2+ and equal with no evidence of pathological reflexes 
or myelopathy.  The assessment was doubt presence of ruptured 
disc, suggest physical therapy.  In June 1992, a magnetic 
resonance imaging (MRI) study of the thoracic spine was 
performed and showed no evidence of a spinal canal stenosis, 
no determination of an intervertebral disc hernia, and no 
evidence of a tumor.  At his February 1993 military 
separation medical examination, the veteran reported 
recurrent mid back pain since a lifting injury in 1992.  On 
clinical evaluation, his spine was normal.  

Shortly after his separation from service, in March 1993, the 
veteran filed a claim of service connection for residuals of 
an injury to the thoracic spine.  In connection with his 
claim, he underwent VA general medical examination in April 
1993 at which he reported constant low level discomfort in 
his mid back, increased with lifting or flexion.  On physical 
examination, there was pain on palpation over the area of T9-
T11.  Neurologic examination was within normal limits.  The 
diagnoses included thoracic spine inflammation.  Subsequent 
X-ray examination of the thoracic spine showed mild curvature 
of the thoracic spine; the vertebral body heights and the 
intervertebral disc spaces were preserved and there was no 
evidence of a compression fracture.

On VA orthopedic examination in October 1993, the veteran 
reported constant sharp pain over his mid back and indicated 
that he had trouble bending over.  He stated that his pain 
worsened when he moved sideways and turned his upper body.  
He avoided lifting more than 10 pounds.  In addition, the 
veteran complained of difficulty sitting for prolonged 
periods of time.  He denied radiation or problems walking.  
On physical examination, the thoracic spine revealed mild 
kyphoscoliosis of the mid and lower thoracic vertebrae with 
tenderness over T10, T11, and T12 vertebrae with severe 
tenderness over T11.  The length of the thoracic spine 
increased by 1/2 inch with flexion and the veteran was unable 
to extend and flex laterally, secondary to severe pain.  X-
ray examination showed mild scoliosis, but no evidence of 
thoracic compression fractures or other deformities.  
Neurological examination was normal.  The diagnosis was 
thoracic scoliosis, most likely congenital deformity.

By January 1994 rating decision, the RO granted service 
connection for residuals of an injury to the thoracic spine 
and assigned a 10 percent rating thereto, pursuant to 
Diagnostic Code 5291.  The veteran disagreed with the RO's 
determination, claiming that his thoracic spine disability 
prevented him from maintaining employment.

In June 1994, he again underwent VA medical examination at 
which he reported constant pain at the thoracic lumbar 
junction, which became more severe when lifting weights, 
twisting, or bending.  He stated that Motrin partially 
relieved his pain.  On physical examination, the veteran's 
posture was normal.  Range of motion was limited by the 
veteran's perception of pain and his unwillingness to 
tolerate further pain in proceeding further in range of 
motion.  There were no obvious deformities of the thoracic 
spine.  The veteran experienced only slight tenderness on 
palpation.  The diagnoses included thoracic scoliosis with 
strain.  The examiner concluded that the veteran was capable 
of any employment which did not require full and complete use 
of his left hand.  He indicated that the veteran was limited 
by perceived pain in the left hand and thoracic lumbar 
junction, but should be capable of sedentary or light duty 
work which did not require frequent or prolonged bending.  
Subsequent X-ray examination of the thoracic spine showed no 
changes from previous X-rays.

VA outpatient treatment records dated from March 1994 to 
February 1997 show that in March 1994, the veteran requested 
pain medication for several problems, including thoracic 
spine pain.  In June 1994, during a mental health evaluation, 
he reported that he took pain medication for limited motion 
in the dorsal spine.  It was noted that he had worked as a 
security guard on and off and was currently attending 
college.  The diagnoses included loss of motion, dorsal 
spine.  In February 1997, he reported chronic pain in his 
thoracic spine related to an old injury.

At his March 1997 hearing, the veteran testified that his 
thoracic spine disability had increased in severity since his 
most recent VA examination.  In specific, he stated that he 
experienced pain with any type of bending and that his back 
seemed to be "tightening up" more frequently.  He indicated 
that his movements were very guarded and that he could not 
stand, sit, or walk for prolonged periods.  The veteran 
testified that he was currently unemployed due to migraine 
headaches and his injuries; he stated that he was now in 
school pursuing an associates degree.  In light of the 
severity of his thoracic spine disability the veteran argued 
that he should be rated between 10 and 20 percent.

Thereafter, the RO obtained additional VA outpatient 
treatment records, dated from March 1997 to February 2000, 
showing that the veteran was seen during this period for 
several complaints, such as TMJ syndrome, migraine headaches, 
tinea versicolor, obesity, and a liver condition.  In June 
1998, it was noted that his history was significant for, 
inter alia, a back injury.  The remaining records are 
negative for pertinent complaints or findings.

In a December 1999 letter, the veteran's VA treating 
physician indicated that due to migraine headaches, the 
veteran had had to quit school and was unable to secure 
employment.  The veteran's vocational rehabilitation folder 
has been associated with the record on appeal.  A review of 
this folder indicates that Chapter 31 rehabilitation services 
were discontinued in October 1998 for medical reasons.

On VA medical examination in December 1999, the veteran 
reported painful movements in the thoracic spine.  He stated 
he had limitation of functional ability such as standing, 
walking, or sitting for long periods.  He also noted he had 
weakness of the lower extremities and difficulty with 
activities such as putting on his socks.  He denied excessive 
fatigability or incoordination.  On physical examination, he 
had tenderness in the thoracic spine area.  Range of motion 
testing showed flexion to 50 degrees at onset of pain.  
Extension was to 25 degrees at onset of pain.  Right and left 
flexion was to 30 degrees with pain.  Rotation was to 25 
degrees, bilaterally, with pain.  He was unable to heel walk, 
secondary to pain.  He was able to toe walk with difficulty.  
He was not able to squat due to pain.  The examiner indicated 
that he would assign a "DeLuca score of 20%" based on 
limitation of movement and function.  The diagnosis was 
thoracic spine strain.  X-ray examination of the thoracic 
spine was negative, with no evidence of degenerative joint or 
disc disease; the vertebral bodies were normal in 
configuration and alignment.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
requiring that each disability be viewed in relation to its 
history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

III.  Analysis

Initially, the Board finds that the veteran's claim for an 
initial rating in excess of 10 percent for a thoracic spine 
disability is well grounded under 38 U.S.C.A. 5107.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded).  

Because the claim is well grounded, VA has a duty to assist 
in the development of facts pertinent to the claim.  
Consistent with such duty, the Board remanded the matter in 
May 1997 for additional development of the evidence, 
including a VA medical examination.  The record reveals that 
the development requested has been fully completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the 
Board finds that the December 1999 examination report, 
together with the other evidence of record, contains 
sufficient information to rate the veteran's thoracic spine 
disability according to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, as the 
veteran has not identified any outstanding relevant evidence 
which may support his claim, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

The veteran's thoracic spine disability has been rated by the 
RO as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5291, pertaining to limitation of motion of 
the dorsal segment of the spine.  (The terms "thoracic 
spine" and "dorsal spine" are synonymous.  See Reiber v. 
Brown, 7 Vet. App. 513, 515 (1995)).  Under those criteria, 
slight limitation of motion of the dorsal segment of the 
spine warrants a noncompensable evaluation.  Moderate or 
severe limitation of motion of the dorsal segment of the 
spine warrants a 10 percent evaluation.  This is the maximum 
rating available under this diagnostic code.  

In addition, there are other diagnostic codes that 
potentially relate to impairment of thoracic spine; the 
veteran is entitled to be rated under the code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Diagnostic Code 5285 provides ratings for residuals of a 
vertebral fracture.  Residuals are rated at 100 percent if 
there is cord involvement and the veteran is bedridden or 
requiring long leg braces; residuals are rated at 60 percent 
if there is no cord involvement but there is abnormal 
mobility requiring neck brace (jury mast).  Residuals not 
fitting into the 100 or 60 percent categories are rated in 
accordance with definite limited motion or muscle spasm, with 
an additional 10 percent for demonstrable deformity of the 
vertebral body.  In this case, however, the record does not 
show that he sustained a fracture of the thoracic vertebrae.  
Moreover, repeated X-ray examination has shown no indication 
of a vertebral fracture; thus, the Board finds that this 
provision is not for application.

The Board also notes that the rating schedule provides for a 
30 percent disability evaluation if there is evidence that 
the thoracic spine is ankylosed (bony fixation).  See 38 
C.F.R. § 4.71a, Diagnostic Code 5288 (1999).  However, this 
provision is not applicable as the veteran's thoracic spine 
is not ankylosed.  Likewise, the Board finds that Code 5293, 
pertaining to intervertebral disc syndrome, is not for 
application in the absence of evidence showing that the 
veteran's service connected thoracic spine disability 
includes intervertebral disc syndrome of the thoracic spine.  
In that regard, an MRI and repeated neurological examinations 
have been normal.

The Board also finds that the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 do not provide a basis on which to assign a 
rating in excess of 10 percent.  Because the veteran's 
thoracic spine disability is currently evaluated at the 
highest schedular rating available based upon limitation of 
motion, a higher rating under 38 C.F.R. §§ 4.40 and 4.45 is 
not warranted.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The Board has also considered whether a higher rating would 
be warranted under 38 C.F.R. § 4.59, but finds that the 
veteran's symptomatology of pain and limited motion is 
already contemplated in the current 10 percent rating.  In 
sum, the Board finds no basis on which to assign a rating in 
excess of 10 percent based on factors including pain and 
limited motion under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Additionally, the Board finds that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The facts of this case do not show that the veteran's 
thoracic spine disability results in marked interference with 
his employment or that it requires frequent periods of 
hospitalization.  

While the medical evidence of record shows that his thoracic 
spine disability limits the type of employment in which he 
can engage, it has been the judgment of VA examiners that the 
veteran thoracic spine disability, in and of itself, does not 
markedly interfere with employment.  Again, the Board does 
not dispute that the veteran is unemployable due to a 
combination of disabilities.  Indeed, the record indicates 
that a total rating based on individual unemployability due 
to service-connected disabilities has been assigned.  
However, what the veteran has not shown in this case is that 
his thoracic spine disability, in and of itself, results in 
marked interference with employment.  Likewise, the record 
does contain evidence showing hospitalization on a frequent 
basis due to his thoracic spine complaints.  In view of the 
foregoing, 38 C.F.R. § 3.321(b)(1) is not for application in 
this case.

In summary, as the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
veteran's thoracic spine disability, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a 
thoracic spine disability is denied. 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

